DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Specification
The disclosure is objected to because of the following informalities:
  It is unclear from the specification how the rotor 12b rotates w/ stator 12a. Is there a bearing between these elements?
The rotor 12b and stator 12a elements should be shown with special cross-hatching to indicate these elements also contain/are permanent and electromagnets.  This would make it easier to identify these elements as such should the device mature into a patent.
It is unclear how element 15, as drawn, can function as a ‘speed reducer’, a wave generator’, and an ‘internal gear’ as this element(s) are all one piece.  The element identified at 15 does not appear to be capable of functioning as explained in paragraphs 0026-0028 of the U.S. Publication.
How is element 16 an ‘output member’ as several of the elements identified at 16 (see 16a,16b) appear to be fixed to the support member 201 via 11g+.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 around line 6 the limitation of “… the rotating friction plate engages with the hub member so that rotation is suppressed and a displacement in the axial direction is enabled…” is convoluted and not understood. What rotation (of the rotating friction plate) is suppressed?
Claim 16 ‘the speed reducer’ lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,6,15,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawamura et al. U.S. Publication 2016/0156288 in view of Tang U.S. 2019/0106096.
Regarding claims 1,20 Sawamura shows a brake diagnosis and a brake device for a robotic system (see figure 1) comprising a motor M, a brake B, a motor casing 32, a brake casing 39, a stator 46, a coil at 49 and a friction plate at 45.
Lacking in Sawamura is a specific showing of a minimum outer diameter of
the coil case is 70 mm or less, and a value obtained by dividing a distance from a first end surface of the friction plate on a side farthest in an axial direction from the coil case to a second end surface of the coil case on a side opposite to the first end surface by the minimum outer diameter is 0.2 or less.
However these limitations are relative size/dimensional requirements that would be obvious simply in the course of fitting the device to similar and slightly different applications. 
For instance the reference to Tang also shows a brake arrangement for a motor that can be used in electric wheel chairs, electric scooters, electric bicycles etc.  See para 0001.  Presumably the relative structural dimensions of this device could be modified/retrofit to fit other applications without departing from the scope of the invention.  In para 0039 Tang states that the invention is illustrative only and that “… changes may be made in the details, especially in matters of shape, size, and arrangement of parts within the principles of the invention…”.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have modified the relative dimensions of the coil case to that claimed in the course of retrofitting the motor to different applications, as indicated by Tang.
Regarding claim 2 note the hub member surrounding the shaft 34 w/screw 34, the rotating friction plate 45, the movable friction plate 43, and the ‘fixed’ friction plate 47 (since it is fixed to the friction plate 45)..
Regarding claims 6,18 these limitations are capable of being met simply dependent upon the choice of components/materials making up the motor for a particular application.  
Regarding claim 15 note the output member 34 capable of outputting a rotating motion to an outside of a device; the output side casing 35 and the bearing arrangement at 37.
Regarding claim 19 these limitations are met.
Claim(s) 4,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawamura/Tang as applied to claim 1 above, and further in view of Matsushita et al.
Regarding claim 4 Sawamura, as modified, lacks specifically showing using some type of interlocking connection using protrusions between the motor casing 32 and the end cap 35.
The reference to Matsushita is relied upon to show a brake arrangement that uses at least two annular protrusion 66,71 portions between a motor casing 46,48 and a case 70. See figures 1 and 7,8.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have modified Sawamura in the area between the motor case 32 and end cap 35 with some type of well known protrusion/groove interlocking arrangement simply as one obvious alternative connection arrangement between mechanical parts.  Such a modular arrangement may make it easier to assemble/disassemble the device should repair/exchange of the motor be necessary.
Regarding claim 5 as modified above Sawamura meets the claimed requirements.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawamura/Tang as applied to claim 1 above, and further in view of Hoermansdoerfer 6,098,479..
Regarding claim 7 Sawamura, as modified, lacks specifically showing the brake casing 39 in contact with an outer surface of the coil case 46.
The reference to Hoermansdoerfer shows such an arrangement at 14 and 15 and 18.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have enlarged the coil case 46 so that it contacts the inner surface of the brake housing 39 simply to provide a tighter fit and possibly reduce the tendency for the device to rattle.
Regarding claims 8,9 note the cooling fins at 18 in Hoermansdoerfer.
It would have been obvious to have modified either the brake or motor housing in Sawamura with cooling fins simply to provide a means of radiating heat from the motor and possibly improving the longevity of the device.
Allowable Subject Matter
Claims 3,16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-14,17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



11/22/22